DETAILED ACTION
	This Action is in response to Applicant’s amendment filed on 9/30/2021. Claims 1-11 are pending in the present application. This Action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 11 states “operational panel” with related functions. Examiner respectfully requests that Applicant specifically point out the portion of the Specification that provides support for these limitations.
Appropriate correction is required if unable to provide support reference.
Claim Rejections - 35 USC § 102 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (U.S. Patent Application Publication 2013/0128875)

 Referring to Claim 1, Kubota et al. disclose a communication apparatus having a direct wireless communication function of performing wireless communication with an external device without using an external relay device (par 54, communication between STAs), the communication apparatus comprising: at least one memory that stores a set of instructions (par 54, STA 100a); and at least one processor that executes the set of instructions to: control the communication apparatus to start activate the direct wireless communication function in accordance with login of a user to the communication apparatus in a case where a first setting is set on the communication apparatus and the direct wireless communication function is stopped, the first setting indicating that the 
	Referring to Claim 6 as applied to Claim 1 above, Kubota et al. disclose the communication apparatus, wherein the direct wireless communication function is an access point mode where the communication apparatus acts as an access point, and wherein, in a case where the communication apparatus acts as the access point, the communication apparatus operates in a standby state of being able to receive a request for establishing wireless connection from an external device to the access point (pars 53 and 54, communication, request), and wherein, in a case where the direct wireless communication function is stopped, the communication apparatus stops acting as the access point and operates in a non-standby state of being unable to receive the request for establishing wireless connection (pars 53 and 54, before password and user ID verification).
Referring to Claim 7 as applied to Claim 1 above, Kubota et al. disclose the communication apparatus, wherein the direct wireless communication function is a wireless communication function of performing direct wireless communication based on Wi-Fi Direct® (par 11, Wi-Fi Direct).
Referring to Claim 8 as applied to Claim 1 above, Kubota et al. disclose the communication apparatus, wherein when a request for establishing a wireless connection is received from the external device while the direct wireless communication function is started, a wireless connection between the external terminal and the communication apparatus is established (pars 53-54, from STA 100b, request).  
Claim 9, Kubota et al. disclose a method of controlling a communication apparatus having a direct wireless communication function of performing wireless communication with an external device without using an external relay device (par 54, communication between STAs), the method comprising: controlling the communication apparatus to start the direct wireless communication function in accordance with login of a user to the communication apparatus in a case where a first setting is set on the communication apparatus and the direct wireless communication function is stopped, the first setting indicating that the direct wireless communication function is started in accordance with the login of the user to the communication apparatus (par 54, on confirmation of password and user ID, STA100a starts communication with STA100b).  
	Referring to Claim 10, Kubota et al. disclose a non-transitory computer-readable medium storing instructions that, when executed by a computing device, cause the computing device to perform operations comprising: controlling a communication apparatus, the communication apparatus having a direct wireless communication function of performing wireless communication with an external device without using an external relay device, to start the direct wireless communication function in accordance with -4-Application No.: 16/842,506login of a user to the communication apparatus in a case where a first setting is set on the communication apparatus and the direct wireless communication function is stopped, the first setting indicating that the direct wireless communication function is started in accordance with the login of the user to the communication apparatus (par 54, on confirmation of password and user ID, STA100a starts communication with STA100b).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (U.S. Patent Application Publication 2013/0128875) in view of Sakabe (U.S. Patent Application Publication No. 2017/0063860)

	Referring to Claim 2 as applied to Claim 1 above, Kubota et al. disclose the communication apparatus (par 54).

In the same field of endeavor, Sakabe discloses direct wireless communication function is not started in accordance with the login of the user to the communication apparatus in a case where a second setting is set on the communication apparatus, the second setting indicating that the direct wireless communication function is not started in accordance with the login of the user to the communication apparatus (Fig. 3 and par 35, user logs in, First P2P connection not on/ not firstly opened).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate direct wireless communication function is not started in accordance with the login of the user to the communication apparatus in a case where a second setting is set on the communication apparatus, the second setting indicating that the direct wireless communication function is not started in accordance with the login of the user to the communication apparatus, as taught by Sakabe, in the apparatus of Kubota et al., for the purpose of providing direct communication (Sakabe, Abstract).
Referring to Claim 3 as applied to Claim 2 above, Kubota et al. disclose the communication apparatus (Kubota et al., par 54).
However, Kubota et al. do not disclose an operation panel that accepts a user operation, wherein the at least one processor further executes the set of instructions to: 
In the same field of endeavor, Sakabe discloses an operation panel that accepts a user operation, wherein the at least one processor further executes the set of instructions to: control the communication apparatus to start the direct wireless communication function upon receiving a predetermined operation via the operation panel from the user having logged in to the communication apparatus in a case where the second setting is set on the communication apparatus (Fig. 3, par 35, and par 40, user logs in, multiple settings - First P2P connection not on/ not firstly opened).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an operation panel that accepts a user operation, wherein the at least one processor further executes the set of instructions to: control the communication apparatus to start  the direct wireless communication function upon receiving a predetermined operation via the operation panel from the user having logged in to the communication apparatus in a case where the second setting is set on the communication apparatus, as taught by Sakabe, in the apparatus of Kubota et al., for the purpose of providing direct communication (Sakabe, Abstract).
 	Referring to Claim 4 as applied to Claim 1 above, Kubota et al. disclose the communication apparatus (par 54).

In the same field of endeavor, Sakabe discloses at least one processor further executes the set of instructions to: control the communication apparatus to stop the direct wireless communication function in accordance with loqout of the user from the communication apparatus (Fig. 3 and par 40, log out).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one processor further executes the set of instructions to: control the communication apparatus to stop the direct wireless communication function in accordance with loqout of the user from the communication apparatus, as taught by Sakabe, in the apparatus of Kubota et al., for the purpose of providing direct communication (Sakabe, Abstract).
 	Referring to Claim 5 as applied to Claim 1 above, Kubota et al. disclose the communication apparatus communication apparatus (par 54).
However, Kubota et al. do not disclose communication apparatus is a printer.
In the same field of endeavor, Sakabe discloses communication apparatus is a printer (par 14, printer).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate communication apparatus is a printer, as taught by Sakabe, in the apparatus of Kubota et al., for the purpose of providing direct communication (Sakabe, Abstract).
Claim 11 as applied to Claim 1 above, Kubota et al. disclose the communication apparatus (Kubota et al., par 54).
However, Kubota et al. do not disclose an operation panel that accepts a user operation, wherein, in accordance with the login of the user to the communication apparatus, the communication apparatus shifts into a state in which at least one function of the communication function is able to be used via the operation panel, and wherein, in accordance with the logout of the user from the communication apparatus, the communication apparatus shifts into a login waiting state in which use of the at least one function of the communication function is not allowed.
In the same field of endeavor, Sakabe discloses an operation panel that accepts a user operation, wherein, in accordance with the login of the user to the communication apparatus, the communication apparatus shifts into a state in which at least one function of the communication function is able to be used via the operation panel, and wherein, in accordance with the logout of the user from the communication apparatus, the communication apparatus shifts into a login waiting state in which use of the at least one function of the communication function is not allowed (Fig. 3, par 35, and par 40, user logs in, P2P connection; user logs out).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an operation panel that accepts a user operation, wherein, in accordance with the login of the user to the communication apparatus, the communication apparatus shifts into a state in which at least one function of the communication function is able to be used via the operation panel, and wherein, in accordance with the logout of the user from the communication 
			Response to Arguments 	
 	Applicant's arguments filed 9/30/2021 have been fully considered but are moot in view of new grounds of rejection necessitated by amendment. See the above rejection for the relevant citations found in the cited prior art disclosing the amended limitations. 
 	 				Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642